Name: Decision of the EEA Joint Committee No 38/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: international affairs;  European construction;  management;  cooperation policy;  education
 Date Published: 2000-06-15

 Avis juridique important|22000D0615(14)Decision of the EEA Joint Committee No 38/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 141 , 15/06/2000 P. 0066 - 0066Decision of the EEA Joint CommitteeNo 38/2000of 31 March 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 172/1999 of 26 November 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the second phase of the Community action programme in the field of education "Socrates" (Decision No 253/2000/EC of the European Parliament and of the Council(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 4(2c) of Protocol 31 to the Agreement:"- 32000 D 0253: Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education 'Socrates' (OJ L 28, 3.2.2000, p. 1)."Article 2This Decision shall enter into force on the first day following the last notification to the EEA Joint Committee under Article 103(1) of the Agreement.It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 March 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) Not yet published in the Official Journal.(2) OJ L 28, 3.2.2000, p. 1.